DETAILED ACTION

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.   See MPEP 2173.  (In claim 1) a vehicle door latch is set forth in the preamble, yet no adequate language is found in the claims clearing defining a latching function associated with corresponding particular structure defining a latch, in the context of the claim language.  (In claim 3) an actuating element is set forth, yet it is unclear what is intended to be actuated by the actuating element and how and in what way does such an actuation takes place, in the context of the claim language.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kazaoka, US Patent 3,593,816.
Regarding claim 1, Kazaoka provides much of the claimed invention, including a motor vehicle door latch comprising a base plate (including 34), a drive unit (including 17) arranged on the base plate, and a lever arrangement (including 116 and 56) that is acted on by the drive unit for opening a motor vehicle door, wherein the lever arrangement includes two or more levers mounted on the base plate along a common rotational axis (at 116a), wherein the two or more levers are connected to each other by a ratchet rotational connection (at 116a) configured to enable independent swiveling movement of the two or more levers relative to the base plate, the two or more levers also being axially secured along the common rotational axis by an individual attachment element (at 116a) that extends along the common rotational axis.
Regarding claim 1, Kazaoka provides the claimed invention except explicit teaching of (1) a plastic base plate having a recess, and the drive unit arranged in  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 2 is obvious in view of the rejection of claim 1. 
Regarding claim 6, the actuator is a linear actuator, as claimed.
Regarding claim 9, a return spring is provided at 42.
Regarding claim 10, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device in this way, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Such a modification is not critical to the design and would have produced no unexpected results. 
Regarding claims 11-134, the examiner serves Official Notice that the use of affixing screws in rotational joints between two or more levers, as well as a bayonet recess and corresponding bayonet pin for the ratchet connection, are old and well known, and would have been an obvious modification.  Further, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c)  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 15 and 16 are obvious in view of the rejection of claim 1.

Allowable Subject Matter
Claims 3-5, 14, 17, and 18, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675